Citation Nr: 0119982	
Decision Date: 08/02/01    Archive Date: 08/10/01

DOCKET NO.  98-16 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991) for a meniscal 
tear of the right knee based on surgery at a Department of 
Veterans Affairs (VA) hospital in December 1992.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The veteran had active duty from August 1982 to November 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
VA Regional Office (RO) that denied the veteran's claim for 
compensation benefits for a right knee disability pursuant to 
the provisions of 38 U.S.C.A. § 1151, based on surgery at a 
VA hospital in December 1992.  This matter was previously 
before the Board in September 2000 and was remanded in order 
to afford the veteran the opportunity to testify at a hearing 
before a Member of the Board at the RO.  Although a hearing 
was scheduled, the veteran failed to report for it.  

A review of the record discloses that, in a rating action in 
March 1997, the RO denied the veteran's claim for an 
increased rating for residuals of an injury to the right hand 
and for hypertension.  He submitted a notice of disagreement 
with this determination, and the RO issued a statement of the 
case in September 1997.  Since his substantive appeal that 
was received in September 1997 only referred to the issue of 
an increased rating for a right hand injury, the Board 
concludes that his appeal with respect to the issue of an 
increased rating for hypertension was not perfected, and is 
not currently before it.  In addition, based, in part, on the 
findings of a VA examination in October 1997, in a decision 
the following month, the hearing officer, increased the 
evaluation assigned for the residuals of the injury to the 
right hand to 50 percent.  In this regard, the Board notes 
that the hearing officer indicated that the veteran had 
stated at the time of a personal hearing held at the RO that 
he would be satisfied with a 50 percent evaluation for the 
right hand disability.  In AB v Brown, 6 Vet. App. 35 (1993), 
the United States Court of Veterans Appeals (Court) held 
that, where there is no clearly expressed intent to limit the 
appeal to entitlement to a specific disability rating for the 
service connected condition, the RO and the Board are 
required to consider entitlement to all available ratings for 
that condition.  In this case, since the veteran did, in 
fact, express his intent to limit his claim to a 50 percent 
evaluation, and that rating was assigned by the RO, the issue 
of entitlement to a higher rating for a right hand disability 
is not before the Board at this time.  Accordingly, this 
decision is limited to the issue set forth on the preceding 
page.


REMAND

The veteran asserts that the symptoms of his right knee 
disability are worse following the surgery that was performed 
at a VA hospital in December 1992.  He claims that he has 
pain, swelling and locking of the right knee.  The veteran 
was admitted to a VA hospital in December 1992 with a 5-month 
history of pain in the medial aspect of the right knee, 
positive buckle, positive locking and positive clicking.  
There was no history of trauma.  A diagnostic arthroscopy had 
been performed the previous month, and showed a repairable 
medial meniscus tear.  During the December 1992 
hospitalization, he underwent repair of the medial meniscus 
tear.  

In a statement dated December 1998, the veteran's private 
physician, Scott J. Van Steyn, M.D., opined that the 
veteran's meniscal repair that had been performed in the 
early 1990's had never healed.  He further stated that the 
veteran's symptoms, as well as the physical examination 
findings, were compatible with meniscal pathology.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
to include Dr. Van Steyn, who have 
treated the veteran for a right knee 
disability since 1993.  After securing 
the necessary release, the RO should 
obtain these records.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his right knee 
disability.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner is 
requested to furnish an opinion 
concerning whether it is at least as 
likely as not that the veteran's right 
knee disability was caused or aggravated 
by the treatment the veteran received.  
The examiner is directed to specify the 
fault or negligence on the part of the VA 
in the administration of the care of the 
veteran, that proximately caused or 
aggravated the right knee disability as a 
result of the December 1992 surgery.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R. Powell
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


